Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 1 of 16 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

RUPAL SHAH,                                            Civil Case No.: 2:19-cv-03229

                       Plaintiff,                      COMPLAINT

                v.                                     JURY TRIAL DEMANDED

EBIX, INC., ROBIN RAINA, in his individual
and professional capacities, DARREN JOSEPH,
in his individual and professional capacities, and
ASH SAWHNEY, in his individual and
professional capacities,

                       Defendants.

       Plaintiff Rupal Shah, by and through his attorneys, Faruqi & Faruqi, LLP, hereby alleges

as follows against Defendants Ebix, Inc. (“Ebix” or the “Company”), Robin Raina, Darren Joseph,

and Ash Sawhney (collectively, “Defendants”):

                                    PRELIMINARY STATEMENT

       1.       Over his nearly four years of working for Ebix, Plaintiff was one of Defendants’

top salespeople, earning the Company millions of dollars.

       2.       Despite this, Defendants repeatedly failed to pay Plaintiff in accordance with the

terms of his compensation plan.

       3.       Indeed, Defendants denied Plaintiff money that he had earned and to which he was

contractually entitled in several ways, including by cutting his commissions by 30% without

justification and while acknowledging that doing so breached the compensation plan.

       4.       Moreover, Defendants also capped Plaintiff’s commissions on multi-year contracts

at 18 months.

       5.       In fact, on several deals Plaintiff closed, Defendants paid him no commission at all.




                                                  1
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 2 of 16 PageID #: 2



        6.      Finally, when Plaintiff met and exceeded the benchmarks to receive the “Annual

President’s Circle Award” in three consecutive years, Defendants again failed to honor their

contractual promises, thereby denying Plaintiff non-discretionary raises and bonuses, as well as a

seven-day, expenses paid vacation.

        7.      To redress these wrongs, Plaintiff brings claims for breach of contract, unjust

enrichment, and violations of the New York Labor Law, N.Y. Lab. Law §§ 190, et seq. (“NYLL”).

                                     JURISDICTION AND VENUE

        8.      Pursuant to 28 U.S.C. § 1332, this Court has subject matter jurisdiction over this

action because there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000, exclusive of interests and costs.

        9.      Pursuant to 28 U.S.C. § 1391, venue is proper because a substantial part of the

events or omissions giving rise to this action, including the unlawful employment practices alleged

herein, occurred in this District.

                                             PARTIES

A.      Plaintiff Rupal Shah

        10.     Plaintiff is a citizen of the State of New York.

        11.     Plaintiff was employed by Defendants from on or around February 24, 2014

through on or around October 3, 2018.

        12.     At all relevant times, Plaintiff was an “employee” of all Defendants within the

meaning of all relevant statutes and regulations.

B.      Defendant Ebix

        13.     Ebix is a foreign corporation.

        14.     Ebix is incorporated in the State of Delaware.




                                                    2
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 3 of 16 PageID #: 3



        15.    Ebix’s principal place of business is located in Johns Creek, Georgia.

        16.    At all relevant times, Ebix was an “employer” within the meaning of all relevant

statutes.

C.      Defendant Robin Raina

        17.    Mr. Raina is the Chief Executive Officer of Ebix and a citizen of the State of

Georgia.

        18.    At all relevant times, Mr. Raina established, implemented, disseminated, and

controlled all of Defendants’ employment policies.

        19.    At all relevant times, Mr. Raina controlled and directed the terms and conditions of

Plaintiff’s employment.

        20.    At all relevant times, Mr. Raina maintained and exercised his power to hire, fire,

discipline, and promote Plaintiff.

        21.    At all relevant times, Mr. Raina was an “employer” within the meaning of all

relevant statutes and regulations.

D.      Defendant Darren Joseph

        22.    Mr. Joseph is the Corporate Vice President of Finance & Human Resources for

Ebix and a citizen of the State of Georgia.

        23.    At all relevant times, Mr. Joseph established, implemented, disseminated, and

controlled all of Defendants’ employment policies.

        24.    At all relevant times, Mr. Joseph controlled and directed the terms and conditions

of Plaintiff’s employment.

        25.    At all relevant times, Mr. Joseph maintained and exercised his power to hire, fire,

discipline, and promote Plaintiff.




                                                3
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 4 of 16 PageID #: 4



       26.     At all relevant times, Mr. Joseph was an “employer” within the meaning of all

relevant statutes and regulations.

E.     Defendant Ash Sawhney

       27.     Mr. Sawhney is the President of Insurance Solutions for North America for Ebix

and a citizen of the State of Florida.

       28.     At all relevant times, Mr. Sawhney established, implemented, disseminated, and

controlled all of Defendants’ employment policies.

       29.     At all relevant times, Mr. Sawhney controlled and directed the terms and conditions

of Plaintiff’s employment.

       30.     At all relevant times, Mr. Sawhney maintained and exercised his power to hire, fire,

discipline, and promote Plaintiff.

       31.     At all relevant times, Mr. Sawhney was an “employer” within the meaning of all

relevant statutes and regulations.

                                              FACTS

A.     Background

       32.     Ebix is an international supplier of on-demand software and e-commerce solutions

to the insurance, financial, and healthcare industries.

       33.     On or around January 13, 2014, Defendants hired Plaintiff as a salesperson for

EbixExchange, an insurance industry software exchange sold by Ebix.

       34.     In this role, Plaintiff was responsible for selling prospective and current clients on

Ebix’s products and services.

       35.     As memorialized in a signed offer letter, Defendants agreed to pay Plaintiff a base

salary of $110,000, plus additional incentive compensation.




                                                  4
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 5 of 16 PageID #: 5



        36.    On or around February 24, 2014, Plaintiff began working at Ebix.

        37.    On or around May 12, 2014, Plaintiff signed the 2014 Calendar Year Commission

Plan (the “Plan”), which detailed the various forms of incentive compensation Defendants agreed

to pay Plaintiff, contingent upon his satisfaction of different sales goals. See Exhibit A.

        38.    Pursuant to its terms, the Plan “replace[d] all previous compensation plans in their

entirety except that the payment of commission for the cash received for contracts sold under the

previous contract shall survive.” Id. at 4.

        39.    Further, the Plan remained valid through the end of 2014 and “for any years

following as long as the company has not put into place a new plan.” Id.

        40.    On or around May 22, 2014, Plaintiff signed Amendment 1 to the Plan

(“Amendment 1”), which altered three minor provisions. See Exhibit B.

        41.    Amendment 1 also provided that all terms and conditions of the Plan remained in

effect unless they were “inconsistent with, conflict[ed] with or var[ied] from the provisions of”

Amendment 1. Id.

        42.    Amendment 1 was the only amendment or written alteration of the Plan while

Plaintiff was employed by Ebix.

        43.    Moreover, Defendants never entered into a new commission agreement with

Plaintiff.

        44.    In other words, the Plan, as amended by Amendment 1, remained in effect

throughout the entirety of Plaintiff’s employment.

        45.    As detailed below, Defendants repeatedly failed to comply with the multiple

express provisions of the Plan.




                                                 5
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 6 of 16 PageID #: 6



B.      Retention of 30% of Plaintiff’s Commissions On All Commissionable Work

        46.     Per the Plan, Defendants agreed to pay Plaintiff 4-6% of cash collected on new

contract sales and “upsells,” or new statements of work or new work requests obtained from

existing clients obtained in the course of servicing an account.

        47.     While Plaintiff delivered Ebix millions of dollars in new contracts and upsells,

Defendants consistently failed to abide by this provision of the Plan.

        48.     On September 12, 2014, Defendants acknowledged this repeated breach of the Plan

by way of an email from Doug Massey, the Company’s Vice President of Sales for EbixExchange,

to Plaintiff.

        49.     In the September 12, 2014 email, Mr. Massey wrote, “I know Ash [Sawhney] called

you earlier this week and told you that Ebix was only going to pay 70% of the commission earned

on TPP items to the team. I also understand that this information conflicts with the commission

plan currently in place for 2014.” (emphasis added).

        50.     Despite the Company’s express acknowledgement that doing so breached the Plan,

throughout Plaintiff’s employment, Defendants paid him only 70% of his commissions earned on

all commissionable work.

        51.     As a result of Defendants’ repeated breaches of the Plan, Plaintiff has sustained

significant damages.

C.      Refusal to Pay Plaintiff His Full Commissions Earned on Multi-Year Contracts

        52.     As noted above, Plaintiff was entitled to his full 4-6% commission on all new

contracts and upsells under the Plan, paid out each month.

        53.     Where Plaintiff secured a contract with a term of multiple years (“Multi-Year

Contract”), his commissions were capped at 36 months under the Plan.




                                                 6
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 7 of 16 PageID #: 7



       54.     Throughout his employment, Plaintiff procured several Multi-Year Contracts

collectively worth millions of dollars.

       55.     Nevertheless, Ebix refused to pay Plaintiff all of his commissions earned on Multi-

Year Contracts, again in direct violation of the Plan.

       56.     Specifically, whereas the Plan entitled Plaintiff to 36 months’ worth of

commissions, Defendants capped his commissions on Multi-Year Contracts at 18 months.

       57.     In fact, on one occasion in October 2017, Defendants deducted approximately

$13,000 from commissions owed to Plaintiff for the express reason that Defendants had

inadvertently paid Plaintiff “past the 18-month mark” of the Multi-Year Contract.

       58.     Moreover, by way of clarification, even on the first 18 months of his Multi-Year

Contracts, Plaintiff was still being paid only 70% of the commissions Defendants owed him.

       59.     As a result of Defendants’ repeated breaches of the Plan, Plaintiff has sustained

significant damages.

D.     Failure to Pay Plaintiff Any of His Earned Commissions

       60.     In addition to unjustifiably reducing and/or capping Plaintiff’s commissions,

Defendants also failed to pay Plaintiff any commissions at all on several deals he had closed,

despite his entitlement to the same under the Plan.

       61.     By way of example only, in 2015, Plaintiff secured a contract with a client,

Customer ID No. XX-XXXXXXX, worth over $6 million.

       62.     The contract provided that Ebix was to perform various services for the client, on

which Plaintiff was to be paid commissions under the Plan.

       63.     Without explanation or justification, Defendants failed to pay Plaintiff any

commission at all for several of the services performed under the contract he had obtained.




                                                 7
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 8 of 16 PageID #: 8



       64.     As a result of Defendants’ repeated breaches of the Plan, Plaintiff has sustained

significant damages.

E.     Refusal to Pay Plaintiff Compensation Earned for Receiving the “Annual
       President’s Circle Award”

       65.     The Plan also provides that Defendants will pay additional compensation to

Plaintiff if he meets the conditions necessary to receive the so-called “Annual President’s Circle

Award” (the “Award”).

       66.     The conditions precedent to receiving the Award, and the compensation that comes

with it, are simple: Plaintiff must deliver $2 million worth of new deals in a calendar year.

       67.     Under the Plan, Plaintiff was entitled to an “[a]utomatic 10% raise in base salary”

and a “bonus check of $25,000.00” each calendar year in which he delivered $2 million worth of

new deals. Id. at 2.

       68.     Additionally, Plaintiff was entitled to a “7-day paid holiday to a resort destination

for [him] and one guest with a 4 star or above hotel, economy airline booking, and food expenses

up to $1,500 paid for by the Company.”

       69.     In 2014, 2015, and 2016 Plaintiff exceeded the $2 million benchmark and met all

other requirements to receive the Award.

       70.     However, Defendants never gave Plaintiff the raises, bonuses, or vacations to which

he was entitled under the Plan.

       71.     As a result of Defendants’ repeated breaches of the Plan, Plaintiff has sustained

significant damages.

F.     Other Wage Violations

       72.     Throughout Plaintiff’s employment, Defendants established that Plaintiff was to be

paid his base compensation semi-monthly, with his regularly-scheduled paydays being the first



                                                 8
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 9 of 16 PageID #: 9



and fifteenth days of each month.

       73.     Under the terms of the Plan, when Defendants collected payment from a client in

connection with commissionable work by Plaintiff, Defendants were to pay Plaintiff his earned

commissions on the fifteenth day of the subsequent month. See Exhibit A at 3 (“Commissions

earned shall be paid on the closest payroll to the last day of the month following the month eligible

cash was collected (assuming all other earning criteria have been met). For example, commissions

earned on cash collected in January will be paid with the payroll closest to the last day of

February.”).

       74.     Throughout the statutory period, Defendants failed to pay Plaintiff all base

compensation and commissions owed on his regularly scheduled paydays.

       75.     Indeed, both Plaintiff’s base compensation and his commissions were repeatedly

paid to him approximately two to six weeks late.

       76.     Moreover, in June 2016, Plaintiff received a $20,000 raise in his base salary.

       77.     In late 2017, Plaintiff noticed that Defendants had not factored his raise into any of

the paychecks he had received for the previous year-and-a-half.

       78.     Plaintiff raised this issue with Mr. Joseph multiple times, but Defendants failed to

take corrective action.

       79.     It was only after Plaintiff complained to Human Resources that, in March 2018,

Defendants paid Plaintiff the approximately $33,000 he was owed from June 2016 through January

2018 as backpay.

       80.     Further, Plaintiff performed work for Defendants on October 1, 2018, October 2,

2018, and October 3, 2018.




                                                 9
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 10 of 16 PageID #: 10



          81.   To date, Defendants still have not paid Plaintiff any compensation for work

performed on October 1, 2018, October 2, 2018, and October 3, 2018.

                                   FIRST CAUSE OF ACTION
                                   BREACH OF CONTRACT
                                     (Against Defendant Ebix)

          82.   Plaintiff hereby repeats and realleges the foregoing allegations as if set forth fully

herein.

          83.   On or around May 12, 2014, Ebix presented Plaintiff with the Plan, a contract laying

out the terms various forms of incentive compensation Ebix agreed to pay Plaintiff, contingent

upon his satisfaction of different sales goals.

          84.   On the same day, Plaintiff accepted Ebix’s offer and signed the Plan, thereby

creating a binding contract.

          85.   Plaintiff performed all duties and obligations under the terms of the Plan.

          86.   However, Ebix knowingly and materially breached the Plan by, inter alia, failing

to pay Plaintiff all of his earned commissions and failing to compensate him for earning the Award.

          87.   As a result of Ebix’s willful breach, Plaintiff is entitled to recover damages to the

greatest extent permitted under the law.

                                 SECOND CAUSE OF ACTION
                                   UNJUST ENRICHMENT
                                   (Against Defendant Ebix)

          88.   Plaintiff hereby repeats and realleges the foregoing allegations as if set forth fully

herein.

          89.   On or around May 12, 2014, Ebix presented Plaintiff with the Plan, a contract laying

out the terms various forms of incentive compensation Ebix agreed to pay Plaintiff, contingent

upon his satisfaction of different sales goals.




                                                  10
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 11 of 16 PageID #: 11



          90.   On the same day, Plaintiff accepted Ebix’s offer and signed the Plan, thereby

creating a binding contract.

          91.   Plaintiff performed all duties and obligations under the terms of the Plan.

          92.   However, Ebix knowingly and materially breached the Plan by, inter alia, failing

to pay Plaintiff all of his earned commissions and failing to compensate him for earning the Award.

          93.   Accordingly, Ebix retained the benefit of Plaintiff’s uncompensated work under

 circumstances which rendered it inequitable and unjust for Ebix to retain such benefits without

 paying for their value.

          94.   As a result of Ebix’s unjust enrichment, Plaintiff is entitled to recover damages to

the greatest extent permitted under the law.

                          THIRD CAUSE OF ACTION
          VIOLATIONS OF THE NYLL: FAILURE TO PAY ALL WAGES OWED
                            (Against All Defendants)

          95.   Plaintiff hereby repeats and realleges the foregoing allegations as if set forth fully

herein.

          96.   Throughout the full statutory period, Plaintiff was protected by the provisions of

the NYLL, N.Y. Lab. Law §§ 190, et seq., and 650, et seq., as well as all applicable regulations

thereunder.

          97.   The NYLL requires covered employers, including Defendants, to compensate

commission salespersons in accordance with their agreed terms of employment.

          98.   Plaintiff was not exempt from this requirement and is entitled to be paid by

Defendants in accordance with the agreed terms of his employment, including, inter alia, the

agreed terms memorialized in the Plan.

          99.   By the actions described above, Defendants have failed to pay Plaintiff all of his

wages owed.


                                                 11
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 12 of 16 PageID #: 12



          100.   As a result of Defendants’ failure to compensate Plaintiff in accordance with the

agreed terms of his employment, Defendants have violated the NYLL and/or applicable

regulations thereunder.

          101.   Defendants have acted deliberately in maintaining an intentional practice of failing

to compensate Plaintiff in accordance with the NYLL.

          102.   As a result of Defendants’ violations of the NYLL, Plaintiff is entitled to recover

damages to the greatest extent permitted under the law.

                           FOURTH CAUSE OF ACTION
                 VIOLATIONS OF THE NYLL: UNLAWFUL DEDUCTIONS
                               (Against All Defendants)

          103.   Plaintiff hereby repeats and realleges the foregoing allegations as if set forth fully

herein.

          104.   During the full statutory period, Plaintiff was protected by the provisions of the

NYLL, N.Y. Lab. Law §§ 190, et seq., and 650, et seq., as well as all applicable regulations

thereunder.

          105.   The NYLL prohibits covered employers, including Defendants, from making

deductions from employees’ wages, except those expressly authorized in writing by the employee

and for the benefit of the employee, those in relation to recovery of an overpayment of wages

where such payment is due to a mathematical or other clerical error by the employer, or those in

relation to an repayment of advances of salary or wages made by the employer to the employee.

          106.   Plaintiff was not exempt from the requirement that his employer not make unlawful

deductions from his wages.

          107.   By the actions described above, Defendants made unlawful deductions from

Plaintiff’s wages.




                                                  12
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 13 of 16 PageID #: 13



          108.   As a result of Defendants’ unlawful deductions from Plaintiff’s wages, Defendants

have violated the NYLL and/or applicable regulations thereunder.

          109.   Defendants have acted deliberately in maintaining an intentional practice of failing

to compensate Plaintiff in accordance with the NYLL.

          110.   As a result of Defendants’ violations of the NYLL, Plaintiff is entitled to recover

damages to the greatest extent permitted under the law.

                             FIFTH CAUSE OF ACTION
              VIOLATIONS OF THE NYLL: FAILURE TO PAY FINAL WAGES
                               (Against All Defendants)

          111.   Plaintiff hereby repeats and realleges the foregoing allegations as if set forth fully

herein.

          112.   During the full statutory period, Plaintiff was protected by the provisions of the

NYLL, N.Y. Lab. Law §§ 190, et seq., and 650, et seq., as well as all applicable regulations

thereunder.

          113.   The NYLL requires covered employers, including Defendants, upon the end of an

employee’s employment, to pay that employee’s final wages not later than the regular pay day for

the pay period during which his employment ended.

          114.   Plaintiff was not exempt from the requirement that Defendants pay him his final

wages.

          115.   By the actions described above, Defendants have failed to pay Plaintiff his final

wages.

          116.   As a result of Defendants’ failure to pay Plaintiff his final wages, Defendants have

violated the NYLL and/or applicable regulations thereunder.

          117.   Defendants have acted deliberately in maintaining an intentional practice of failing

to compensate Plaintiff in accordance with the NYLL.


                                                  13
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 14 of 16 PageID #: 14



          118.   As a result of Defendants’ violations of the NYLL, Plaintiff is entitled to recover

damages to the greatest extent permitted under the law.

                              SIXTH CAUSE OF ACTION
                 VIIOLATIONS OF THE NYLL: LATE PAYMENT OF WAGES
                                (Against All Defendants)

          119.   Plaintiff hereby repeats and realleges the foregoing allegations as if set forth fully

herein.

          120.   During the full statutory period, Plaintiff was protected by the provisions of the

NYLL, N.Y. Lab. Law §§ 190, et seq., and 650, et seq., as well as all applicable regulations

thereunder.

          121.   The NYLL requires covered employers, including Defendants, to pay employees

all compensation earned in a particular workweek on the regular pay day for the period in which

such workweek ends and/or commissions are earned.

          122.   Plaintiff was not exempt from the requirement that Defendants timely pay him his

all of his wages owed.

          123.   By the actions described above, Defendants have failed to pay Plaintiff all

compensation earned in a particular workweek on the regular pay day for the period in which such

workweek ends and/or commissions are earned.

          124.   As a result of Defendants’ failure to pay Plaintiff all compensation earned in a

particular workweek on the regular pay day for the period in which such workweek ends,

Defendants have violated the NYLL and/or applicable regulations thereunder.

          125.   Defendants have acted deliberately in maintaining an intentional practice of failing

to compensate Plaintiff in accordance with the NYLL.

          126.   As a result of Defendants’ violations of the NYLL, Plaintiff is entitled to recover

damages to the greatest extent permitted under the law.


                                                  14
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 15 of 16 PageID #: 15



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

       A.       Declare that the practices complained of herein are unlawful under applicable New

York State and common law;

       B.       Grant an injunction and order permanently restraining Defendants from engaging

in such unlawful conduct;

       C.       Grant Plaintiff an award of damages sustained as a result of Defendants’ violations

of the NYLL, plus such pre-judgment interest;

       D.       Grant Plaintiff an additional award of liquidated damages because Defendants’

violations of the NYLL were without good faith basis;

       E.       Grant Plaintiff an award of costs that he has incurred in this action, including, but

not limited to, expert witness fees, as well as Plaintiff’s reasonable attorneys’ fees and costs to the

fullest extent permitted by law;

       F.       Grant Plaintiff an award of damages for any and all other monetary and/or non-

monetary losses suffered by Plaintiff in an amount to be determined at trial, plus pre-judgment

interest; and

       G.       Grant such other and further relief as the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues of fact and damages.

Dated: May 30, 2019                            FARUQI & FARUQI, LLP

                                                       By: /s/ Innessa M. Huot
                                                           Innessa Melamed Huot
                                                           Alex J. Hartzband
                                                           Patrick J. Collopy

                                                            685 Third Avenue, 26th Floor



                                                  15
Case 2:19-cv-03229-ARR-JO Document 1 Filed 05/30/19 Page 16 of 16 PageID #: 16



                                             New York, New York 10017
                                             Telephone: 212-983-9330
                                             Facsimile: 212-983-9331
                                             ihuot@faruqilaw.com
                                             ahartzband@faruqilaw.com
                                             pcollopy@faruqilaw.com

                                            Attorneys for Plaintiff




                                      16
